Citation Nr: 1531240	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-18 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chloracne.

2.  Entitlement to service connection for a skin disability, to include chloracne.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for lung disability, to include scarring.

5.  Entitlement to an evaluation in excess of 20 percent for prostate cancer.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He served in the Republic of Vietnam.

This appeal is before the Board of Veterans' Appeals (Board) from September 2010, June 2011, and December 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a February 2015 Board hearing before the undersigned Veterans Law Judge via videoconference.  While some records indicate that this hearing was held, there exists no audio recording or transcript of the hearing.  The Veteran was notified of this by a March 2015 letter and offered the chance to schedule a second hearing.  The Veteran never responded to this letter, and the Board therefore finds that the Veteran has waived his right to a hearing.

The issue of entitlement to service connection for chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence submitted subsequent to a December 1996 final decision denying service connection for chloracne relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.

2.  There is no indication that hypertension is related to service.

3.  There is no indication that lung a lung disability, to include scarring, is related to service.

4.  The Veteran's prostate cancer did not reoccur or metastasize, and is not productive of renal dysfunction, urinary leakage, urinary retention requiring intermittent or continuous catheterization, a daytime voiding interval of less than one hour, or awakening to void five or more times per night.


CONCLUSION OF LAW

1.  Evidence received since a final December 1996 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for chloracne is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for lung disability, to include scarring, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for an evaluation in excess of 20 percent for prostate cancer have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated May 2010 and February 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his prostate cancer in June 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to hypertension and lung scarring, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no indication that hypertension or lung scarring is associated with service, and VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Here, the Veteran's claim for service connection for chloracne was denied in an unappealed December 1996 rating decision, finding no connection between a skin condition and service.  In conjunction with his claim to reopen, however, the Veteran has provided statements from himself, his wife, his two brothers, and his sister, explaining how he suffered from a skin condition upon returning from Vietnam.  Prior to the December 1996 rating decision, the only evidence in the record regarding a link between his condition and service was a statement that he suffered skin rashes that come and go after Vietnam.  The new statements, described in more detail in the remand portion of this decision, elaborate considerably on the Veteran's prior bare assertions.  Furthermore, VA treatment records indicate that the Veteran has also been treated for and diagnosed with a skin condition in July 2012, adding medical evidence to a record previously lacking.  For these reasons, the Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  The Veteran's claim for service connection for chloracne must therefore be reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as hypertension associated with cardiovascular-renal disease and bronchiectasis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide exposure, including chloracne, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more within a specified period following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  Service connection for chloracne based on presumptive exposure to herbicides is only available if chloracne manifests to a degree of 10 percent or more within one year of the last date of presumed exposure.  38 C.F.R. § 3.307(a)(6)(ii).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

The Veteran claims service connection for hypertension.

Service treatment records do not reflect any symptoms of or treatment for hypertension.

In a March 2011 statement, the Veteran stated that his blood pressure had always been borderline high, but five years prior it got so high that his doctor prescribed medication for it.  In his October 2011 notice of disagreement, the Veteran stated that he had suffered from borderline hypertension since discharge from service, but it was not documented because it was controlled by diet.

An August 2012 letter indicates that the Veteran was referred to a private cardiothoracic and vascular surgeon for a mildly increased aorta reflected in CT scans of his lung nodules, discussed below.  The surgeon concluded that surgery was not necessary, because the Veteran's CT scans showed that the aorta was stable.  The surgeon recommended that the situation be monitored with yearly scans, and that the Veteran should consider increasing his blood pressure control medication.

Private treatment records further reflect that the Veteran suffers from unspecified hypertension, as noted by his urologist in treatment records dated March 2014 and September 2014.

The Board finds no indication that the Veteran's hypertension is related to service.  Despite the Veteran's statements that his blood pressure had always been borderline high, there is no indication that he suffered from any compensable hypertension until roughly 2006.  There is no record of any diagnosis before this time, and his service treatment records do not reflect any problems with blood pressure.  The Veteran has not described a particular time in service when this alleged borderline hypertension first manifested, and the Board therefore does not take his statements that he always suffered from borderline blood pressure to indicate that his current hypertension is related to service.  Furthermore, hypertension on its own is not entitled to presumptive service connection based on chronicity or exposure to herbicides.  For these reasons, the Board finds no indication that the Veteran's hypertension is related to service, and service connection must therefore be denied.

Lung Scarring

The Veteran claims service connection for lung scarring.  Specifically, in his April 2010 claim and in a May 2010 statement the Veteran explained that his claim is based on exposure to herbicides.

Service treatment records do not reflect any symptoms of or treatment for lung scarring.

A private August 1998 chest x-ray revealed a prominent superior lingular infiltrate and moderate hyperinflation and increased interstitial markings consistent with chronic lung disease.  The Veteran's doctor diagnosed him with pneumonia.  A follow-up x-ray in September 1998 showed a clearing of the previous left pneumonitis.  The Veteran was again treated for cough and bronchitis in December 2001, when a chest x-ray reflected bilateral basilar infiltrates.  The radiologist stated that they were multifocal and suggested a pneumonic process.  A follow-up x-ray in January 2002 did not find evidence of any new pulmonary abnormality.

Private medical records include a December 2008 chest x-ray to evaluate the Veteran's bronchitis.  The radiologist found hyperlucent hyperexpanded lungs consistent with chronic obstructive pulmonary disease (COPD) or asthma, with no superimposed acute pulmonary process identified.

Private medical records reflect that the Veteran tested positive for tuberculosis in March 2010.  Chest x-rays showed COPD with some occasional fibrosis, with no indication of an active pulmonary process.  The Veteran was referred for a tuberculosis evaluation.  He reported no shortness of breath, no chest tightness, no coughing, and no wheezing.  He reported smoking since the age of 18, about a half to a full pack of cigarettes a day.  His physician stated that his clinical presentation lowered his suspicion that his abnormal chest x-rays represented active tuberculosis and ordered a CT scan for April 2010.  The CT scan found no evidence of diffuse interstitial lung disease, but found moderate bronchiectasis in the right upper lobe, right middle lobe, and lingula with adjacent areas of atelectasis and/or scarring.  There were also small subpleural nodular densities in the right upper lobe and apex, and a polypoid filling defect in the right mainstem bronchus.  A June 2010 bronchoscopy found interstitial lung disease, but was otherwise normal.  In July 2010, he was found to have no sign of any active tuberculosis.

In his December 2010 notice of disagreement, the Veteran stated that his private doctor told him that the lung scarring happened some time ago, and that it could have been caused by dioxin exposure.  

Private medical records further reflect that the Veteran had a routine follow-up for his lung condition in July 2011.  He reported no complaints, no coughing, no wheezing, no chest tightness, and no shortness of breath.  He had reduced his smoking to 4 cigarettes per day.  His doctor noted that CT scans demonstrated stability in his multiple pulmonary nodules, and also noted possible nonsymptomatic emphysema.  

Private treatment records show that the Veteran underwent another CT scan in July 2012.  The radiologist found a stable CT, reflecting a stable, rounded, ground-glass opacity in the right upper lobe, 3 stable subpleural nodules in the right upper lobe, and some stable mild bronchiectasis in the lung bases.  The Veteran reported no shortness of breath, no cough, no tightness, and no weight loss.

The Veteran underwent private spirometry tests in July 2013.  The results showed mild obstructive lung disorder, an equivocal response to an inhaled bronchodilator, lung volumes within normal limits, and normal diffusing capacity for carbon monoxide.

In his July 2013 substantive appeal, the Veteran stated that while his private doctor told him that she cannot state that his lung condition is related to service, she also cannot state that it is not related to service.

The Board finds no indication that the Veteran's lung condition is related to service.  As to the Veteran's claim that his lung condition was caused by exposure to herbicides, the Board finds that the Veteran has not been diagnosed with a condition entitled to presumptive service connection due to exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board further finds no indication beyond the Veteran's bare and unsupported supposition that his condition was caused by exposure to herbicides, or otherwise related to service.  While the medical evidence reveals the presence of the "chronic disease" bronchiectasis since 2010, there is no evidence that this condition was present to a degree of 10 percent within one year of separation from service in 1968, as is required by 38 C.F.R. §§ 3.307(a)(3), 3.309(a).   The facts reveal that the Veteran had not complained of breathing problems, and was not diagnosed with any lung ailments, until decades after his service.  The only evidence regarding the Veteran's service is a statement by his private physician relayed secondhand in his July 2013 substantive appeal, in which she reportedly stated that she could not say that his condition was caused by service, but also could not say that it was not so caused.  The Board does not find this statement indicative, probative, or persuasive of any relationship between any current lung ailment and service.  The physician essentially stated that she does not know whether or not service played a role in the Veteran's condition.  This is not an indication capable of triggering the duty to assist.  For these reasons, the Board finds no competent, credible, probative, or persuasive evidence indicating that the Veteran's lung disability, to include scarring, is related to service.  As the preponderance of the evidence is against the claim, service connection for a lung disability, to include scarring, is denied.

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  Under this code, a 100 percent rating is warranted for malignant neoplasms, and, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

The Veteran's rating of 20 percent is based on voiding dysfunction, as there is no evidence of renal dysfunction.  Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding.  

For urinary frequency, a 20 percent rating is warranted for a daytime voiding interval between one and two hours or awakening to void three to four times per night.  A higher 40 percent rating is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For urinary leakage, a 20 percent rating is warranted for leakage or incontinence requiring the wearing of absorbent materials which must be changed fewer than 2 times per day.  A higher rating of 40 percent is warranted for leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, and a 60 percent rating is warranted for leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

For obstructed voiding, a maximum 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.  

The Veteran underwent a VA examination of his prostate cancer in June 2011.  The Veteran reported fatigue, but did not report any of the following:  fever, chills, nausea, vomiting, weakness, lethargy, anorexia, flank pain, back pain, pelvic pain, kidney pain, lower abdominal pain, or any cardiovascular symptoms.  He reported urinating 12 times per day, or every 1-1.5 hours.  He reported urinating 3 times during the night, or every 2-2.5 hours.  The Veteran reported no difficulty with urination, with a normal stream and no leakage or incontinence.  There was no dysuria, but there was hesitancy, weak or intermittent stream, and straining.  The examiner found that there were no urinary tract infections or renal conditions.  Testicles were 60-70 percent of their normal size.  The examiner noted erectile dysfunction, for which the Veteran is service-connected and is outside the scope of this appeal.  The examiner was unable to determine whether the status of the Veteran's cancer at that time.

In an October 2011 statement, the Veteran stated that his prostate cancer was not cured but was in remission, and his doctor told him it could flare up at any time, and for that reason he needed to be tested regularly.  He also stated that he was having trouble with erectile dysfunction and urination.

Private treatment records reflect that the Veteran was seen for his prostate cancer in November 2011.  His urinary voiding symptoms had resolved, and voided with good flow, denying any frequency or nocturia.  Physical examination was normal, with the prostate palpable but small and smooth.  His prostate-specific antigen test (PSA) was 0.81.  The Veteran was seen again by his private urologist in June 2012.  His PSA was stable at 0.58.  He voided well and denied frequency or nocturia, and his urologist stated that his physical examination was normal.  His next follow-up was in March 2013.  His PSA was stable at 0.6.  He voided well and denied frequency or nocturia, and his urologist stated that he was doing quite well.  His next follow-up was in March 2014.  His PSA was stable at 0.33.  He voided well and denied frequency or nocturia, his urinalysis was negative, and his urologist stated that he was doing quite well.  He had another follow-up in September 2014.  His PSA was stable at 0.31.  He voided with good flow and denied frequency or nocturia, his urinalysis was negative, and his urologist stated that he was doing quite well.

As an initial matter, the Board notes that the Veteran's evaluation for prostate cancer was reduced from 100 percent to 20 percent in a December 2011 rating decision.  The Veteran was notified of the proposed reduction in September 2011, and purported to disagree with the reduction in an October 2011 notice of disagreement.  Because a proposed reduction is not a final decision, there can be no notice of disagreement, and the RO for this reason did not issue a statement of the case on the propriety of the reduction.  See 38 C.F.R. § 20.201.  An appeal of the reduction is therefore not before the Board.  The RO did, however, develop an appeal of entitlement to an increased rating, and that issue is currently before the Board.  The Board notes that, in any event, the Veteran was given proper notice of the proposed reduction and more than the required 60 days to submit additional evidence.  Furthermore, the evidence clearly established that the Veteran's condition has improved.

The Board finds that a rating in excess of 20 percent is not warranted.  Because there is no evidence in the record of reoccurrence or metastasis of the Veteran's cancer, and the Veteran stated in October 2011 that his cancer is in remission, the residuals of his cancer are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  There is no evidence in the record of renal dysfunction, so the Veteran's rating is to be based on voiding dysfunction.  Voiding dysfunction is rated based on leakage, obstructed voiding, or urinary frequency.  There is no evidence in the record of leakage.  A higher rating based on obstructed voiding is warranted for urinary retention requiring intermittent or continuous catheterization.  There is no evidence in the record that the Veteran has required catheterization.  A higher rating based on urinary frequency is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.  At his June 2011 VA examination, the Veteran reported a daytime voiding interval of 1-1.5 hours and awakening to void three times per night.  Such frequency does not warrant a rating in excess of 20 percent.  Subsequent private treatment records suggest that, if anything, his frequency improved, as the Veteran consistently denied urinary frequency or nocturia.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's prostate cancer.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's prostate cancer, including urinary frequency, obstructive voiding, and the potential for reoccurrence, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his prostate cancer is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

New and material evidence has been presented, and the claim for service connection for chloracne is reopened; the appeal is granted to this extent only.

Service connection for hypertension is denied.

Service connection for lung scarring is denied.

An evaluation in excess of 20 percent for prostate cancer is denied.





REMAND

The Veteran claims service connection for chloracne.  Specifically, in his April 2010 claim and in a May 2010 statement the Veteran explained that his claim is based on exposure to herbicides.  Service treatment records do not reflect any symptoms of or treatment for chloracne.

The Veteran has provided a March 1981 statement related to Agent Orange claims in which the Veteran stated that he has suffered from rashes since Vietnam.  In December 2010, the Veteran also provided separate statements from his wife, his sister, and his two brothers, as well as his own statement.  His sister stated that the Veteran began so suffer blisters on his forearm and elbows within 6-7 months after returning from Vietnam.  One of his brothers stated that the Veteran developed a blistering rash on his elbows, chest, and legs within months after returning from Vietnam.  His other brother stated that he noticed irritating lesions on the Veteran's back, chest, legs, and elbows soon after returning from Vietnam.  His wife stated that the Veteran returned from Vietnam with a rash on his back, legs, elbows, chest, and groin.

In his own December 2010 statement, the Veteran stated that first noted blister-like rashes on his upper legs when he returned from Vietnam.  After separation from service, it spread to his elbows and forearms.  He went to a doctor and received some cream which reduced the rash, but it flared up again.  It developed on his back, chest, legs, and groin.  He continues to suffer flare-ups which he treats with over-the-counter creams.  In his notice of disagreement, also dated December 2010, the Veteran stated that he no longer suffers from the blisters, but he still suffers from the rash.

The Veteran underwent a VA Agent Orange Registry Examination in May 2010.  He reported that he had suffered from acne since 1968, described as vesicular lesions on the bilateral lower extremities.  He reported that it started on bilateral forearms and chest in 1969, and also on the back and groin.  The examiner noted hyperpigmentation on the bilateral anterior legs and in the chest, and recommended that the Veteran follow up with his primary care provider for what appears to be a chronic fungal infection.

Private treatment records show that when he was treated for his lung conditions in March 2010, the Veteran denied skin rashes.  His doctor noted areas of macular hyperpigmentation on his shins.  These observations were repeated in July 2010 and August 2011.  The Veteran again denied skin rashes in July 2012.

VA treatment records reflect that the Veteran sought treatment for rashes in July 2012.  He reported a rash on his chest, back, and legs that itches and moves around.  He stated that it was once in his groin area.  He reported that the rash existed since the 1990s off and on.  His physician noted several hyperpigmented macules on the upper chest and neck and diagnosed tinea versicolor, but referred to a dermatologist to get a more specific diagnosis.

The Board finds that the Veteran's claim must be remanded to afford him a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has been diagnosed with a skin condition, and the statements by the Veteran and his family members indicate that he has suffered from this skin condition since service.  The Board finds that there is insufficient medical evidence to decide the claim.  Specifically, the Board notes that while the Veteran has been diagnosed with a current skin condition, the diagnosing physician suggested that the Veteran consult a dermatologist for a more specific diagnosis.  The Board requires such a consultation do decide this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination by a dermatologist for his skin condition.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any skin condition suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service, through exposure to herbicides or otherwise, or related to the symptoms reported by the Veteran upon his return from Vietnam.     

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


